DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s Amendment filed August 9, 2022.  Claims 1-6, 8-16,  and 21-25 are pending and under examination in this case.  Claim 25 is newly added.  Claims 17-20 were previously canceled. Claim 7 is currently canceled. Claims 1-4,  8, 10-13, and 21 are currently amended.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 9, 2022, has been entered.
 Response to Arguments
Applicant's further arguments filed August 9, 2022, have been fully considered but they are not persuasive. 
Applicant argues, regarding claims 1-6, 8-16,  and 21-25, as currently amended, that the claims recite statutory subject matter.
Examiner respectfully disagrees.
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claim, such as “a server computer” and “a portable communication device”, merely serve as tools to perform the abstract idea and/or generally link the use of the judicial exception to a particular technological environment. Therefore, the additional elements do not integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the use of the additional elements to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of verifying a transaction in which a customer provides the issuer with an ID of the merchant with whom they wish to conduct a transaction, and the issuer then verifies whether a subsequent payment request is coming from that merchant specified by the customer, which cannot provide significantly more than the abstract idea itself. MPEP 2106.05(l)(A)(f),(h). Therefore, the claims are patent ineligible.
Applicant argues, regarding the independent claims 1 and 10, as currently amended, that nothing in the cited references teaches discloses or suggests generating and storing, by the server computer, a second cryptographic pattern, by hashing, by the server computer, at least the first cryptographic pattern, the base station identifier, and a second nonce.
Examiner respectfully disagrees.
Kahn discloses generating and storing, by the server computer, a second cryptographic pattern, by hashing, by the server computer, at least the first cryptographic pattern, the base station identifier. (par 78-81)
Scott discloses wherein a cryptographic pattern is formed from hashing: the credential or a token and a nonce. (par 91).
It would be obvious to one of ordinary skill in the art to combine Fourez, Kahn, and Burch with the nonce in Scott for added protection/security.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 8-16 are rejected under 35 U.S.C. 101 as being directed towards an abstract idea without significantly more.
Claims 1-6, 8-9 ,and 21-25 are directed to a method, claims 10-16 are directed to a server computer. Therefore, the claims fall within the four statutory categories of invention.
Claim 1 is directed to a process of verifying a transaction in which a customer provides the issuer with an ID of the merchant with whom they wish to conduct a transaction, and the issuer then verifies whether a subsequent payment request is coming from that merchant specified by the customer, which involves commercial interactions and managing interactions between people, which is part of the grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claim, such as “a server computer” and “a portable communication device”, merely serve as tools to perform the abstract idea and/or generally link the use of the judicial exception to a particular technological environment. Therefore, the additional elements do not integrate the abstract idea into a practical application.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the use of the additional elements to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of verifying a transaction in which a customer provides the issuer with an ID of the merchant with whom they wish to conduct a transaction, and the issuer then verifies whether a subsequent payment request is coming from that merchant specified by the customer, which cannot provide significantly more than the abstract idea itself. MPEP 2106.05(l)(A)(f),(h). Therefore, the claim is patent ineligible.
Dependent claims 2-9, 11-16, and 21-24 further describe the abstract idea of verifying a transaction. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea.
Therefore, the dependent claims are also patent ineligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 8, 9, 10, 12, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Fourez et al (US 2011/0047075) in view of Kahn et al (US 2015/0095238) and Burch et al (US 2015/0215299), Glendenning (US 2013/0191290) and of Scott (US 2015/0278487).
Regarding claims 1 and 10 -
Fourez discloses receiving, by a server computer and from a portable communication device of a user, a base station identifier that uniquely identifies a resource provider location; (cl 21, 27, par 30-32)
receiving, by the server computer, from an access device in a transaction, an authorization request message. (cl 21)
Fourez does not specifically disclose generating and storing, by the server computer, a second cryptographic pattern, by hashing, by the server computer, at least the first cryptographic pattern, the base station identifier.
Kahn discloses generating and storing, by the server computer, a second cryptographic pattern, by hashing, by the server computer, at least the first cryptographic pattern, the base station identifier. (par 78-81)
Fourez does not specifically disclose analyzing, by the server computer, the authorization request message by determining that the user of the portable communication device and the portable transaction device is conducting the transaction at the access device by determining that the second cryptographic pattern in the authorization request message matches the second cryptographic pattern stored by the server computer.
Kahn discloses analyzing, by the server computer, the authorization request message by determining that the user of the portable communication device and the portable transaction device is conducting the transaction at the access device by determining that the second cryptographic pattern in the authorization request message matches the second cryptographic pattern stored by the server computer. (par 78-81)
It would be obvious to one of ordinary skill in the art to combine Fourez with the cryptographic patterns of Kahn in order to provide user with a means to enable transaction between a user and merchant in a secure manner without the user having to present a card, cheque, or cash.
Fourez does not specifically disclose that the authorization message comprises a second cryptographic pattern, after the access device forms the second cryptographic pattern by receiving the credential or token from a portable transaction device of the user, forming the first cryptographic pattern by hashing the credential or token, and the first nonce, and then forming the second cryptographic pattern by hashing the first cryptographic pattern, and the base station identifier
Glendenning discloses that the authorization message comprises a second cryptographic pattern. (par 74-75) after the access device forms the second cryptographic pattern by receiving the credential or token from a portable transaction device of the user, and then forming the second cryptographic pattern by hashing the first cryptographic pattern,  and the base station identifier. (par 18)
It would be obvious to one of ordinary skill in the art to combine Fourez in view of Kahn and Burch with the additional hashing of Glendenning to achieve a more secure transaction through an added layer of encryption.
Fourez in view of Glendenning does not specifically disclose forming the first cryptographic pattern by hashing the credential or token, and the first nonce.
Scott discloses forming the first cryptographic pattern by hashing the credential or token, and the first nonce, (par 91).
Scott discloses wherein a second cryptographic pattern is formed from hashing: the credential or a token and a nonce. (par 91).
It would be obvious to one of ordinary skill in the art to combine Fourez, Kahn, Burch, and Glendenning with the nonce in Scott for added protection/security.
Regarding claim 3 –
Fourez teaches wherein the authorization request message comprises a transaction amount. (par 30)
Regarding claims 4– 
Fourez teaches wherein the transaction is a payment transaction. (abs)
Regarding claim 8 –
Glendenning discloses that the portable communication device also forms the second cryptographic pattern by hashing at least the first cryptographic pattern and the base station identifier. (par 18)
Scott discloses wherein a second cryptographic pattern is formed from hashing a nonce. (par 91).
It would be obvious to one of ordinary skill in the art to combine Fourez in view of Kahn and Burch with the additional hashing of Glendenning to achieve a more secure transaction through an added layer of encryption and with the nonce in Scott for added protection/security.
Regarding claim 9 –
Glendenning discloses wherein the base station identifier is a universally unique identifier (UUID) of a base station. (par 18-25)
Regarding claim 12 –
Claim 12 recites nonfunctional descriptive material and therefore does not serve to distinguish from the prior art. In re Kao, 639 F.3d1057, ___, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d1267, ___, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010); In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05.  
Regarding claim 22 –
Fourez discloses that the access device comprises a base station storing the base station identifier. (cl 21, 27, par 30-32)
Regarding claim 23 –
Fourez discloses that the server computer stores a link between the portable communication device and the portable transaction device of the user. (cl 21, 27, par 30-32)
It would be obvious to one of ordinary skill in the art to combine Fourez and Kahn and with the additional hashing of Burch in order to create a more secure credential or token and thereby a more secure transaction. (cl 21, 27, par 30-32)
Regarding claim 24 –
Scott discloses that the second cryptographic pattern times out after a time window associated with the resource provider location. (par 68, 89, 94)
Regarding claim 25 –
Burch discloses wherein the first cryptographic pattern is formed using the token (par 32-40)
Kahn discloses wherein the token is a payment token. (par 56, 71).
Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fourez et al (US 2011/0047075) in view of Kahn et al US 2015/0095238) and Burch et al (US 2015/0215299), Glendenning (US 2013/0191290) and of Scott (US 2015/0278487), and further in view of Shi (US 2013/0167208).
Fourez in view of Kahn, Burch, Glendenning, and Scott teaches as above.
Regarding claims 2 and 11 –
Shi discloses associating, by the server computer, the credential or the token with device information within a database, wherein the device information is received from the portable communication device; (par 21-25), 
receiving, by the server computer, the device information from the portable communication device; (par 21-25), 
searching, by the server computer, the database for the credential or the token associated with the device information. (par 21-25) 
It would be obvious to one of ordinary skill in the art to combine Fourez, Kahn, Burch, Glendenning, and Scott with the database of Shi for a more centralized and therefore more secure storage of information.
Claims 5-6 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fourez et al (US 2011/0047075) in view of Kahn et al US 2015/0095238) and Burch et al (US 2015/0215299) Glendenning (US 2013/0191290) and of Scott (US 2015/0278487) and further in view of Goldman et al (US 2014/0138447).
Fourez in view of Kahn, Burch, Glendenning, and Scott teaches as above.
Regarding claims 5 and 14 – 
Goldman discloses wherein the portable transaction device is in the form of a card and the portable communication device is a phone. (abs)
It would be obvious to one of ordinary skill in the art to combine Fourez, Kahn, Burch, Glendenning and Scott, with the card and phone of Goldman to obtain a more user-friendly device.
Regarding claims 6 and 15 – 
Goldman discloses wherein the portable transaction device and the portable communication device are the same device. (par 59).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fourez et al (US 2011/0047075) in view of Kahn et al (US 2015/0095238) and Burch et al (US 2015/0215299), Glendenning (US 2013/0191290) and of Scott (US 2015/0278487) and Donovan (US 2009/0154468).
Fourez in view of Kahn, Burch, Glendenning, and Scott teaches as above.
Regarding claim 13 –
Donovan discloses wherein the server computer is programmed to perform authorization and clearing and settlement processing. (par 36-37).
It would be obvious to one of ordinary skill in the art to combine Fourez, Kahn, Burch, Glendenning, and Scott with in order to link different protocols that do different actions together in a consistent and workable way.  (Donovan, par 12).
Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Fourez et al (US 2011/0047075) in view of Kahn et al US 2015/0095238, Burch et al (US 2015/0215299), Glendenning (US 2013/0191290), and Scott (US 2015/0278487) and further in view of Cha et al (US 2012/0072979) and Kretzschmar et al (US 2007/0240129).
Fourez, in view of Kahn, Burch, Glendenning, and Scott, discloses as above.
Regarding claim 21 – 
Scott discloses wherein the first cryptographic pattern is formed by:
concatenating, by the server computer, the compressed numeric and the nonce; (par 91) and
hashing, by the server computer, a result of the concatenation to form the first cryptographic pattern. (par 91).
Cha discloses formatting, by the server computer, at least the credential into a compressed numeric; (par 359)
generating, by the server computer, a first nonce. (par 316, 388-389, 475-478).
Kretzschmar teaches wherein the compressed numeric comprise two numeric digits per byte. (par 5)
It would be obvious to one of ordinary skill in the art to combine Fourez, in view of Kahn, Burch,  Glendenning, and Scott with Cha and Kretzschmar in order to provide increased security and reduce over the air communications and authentication burden on the network. (Cha, abs)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ligatti et al (US 2016/0180072) disclose a system and methods for authentication using multiple devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTINA OWEN SHERR whose telephone number is (571)272-6711. The examiner can normally be reached Monday-Friday, 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cristina Owen Sherr/Examiner, Art Unit 3685                                                                                                                                                                                                        
/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685